Case

1:21-cv-00125-JJM-PAS Document1 Filed 03/16/21 Page 1 of 6 PagelD #: 1

 

onikeo sloles DS Verio COLL

 

pishricl of Rwope =zsl BW

 

 

 

 

 

Amos A ROBINSAN , DR6-SE, *pISTRICT OF Ru.

 

AD Rast,
VY

 

 

State oF RWobe Yalu CASE No,

 

ADELINE ,

 

 

 

 

)

 

Appelt’ MoH on Kot REgerboncine,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case

1:21-cv-00125-JJM-PAS Document 1 Filed 03/16/21 Page 2 of 6 PagelD #: 2

BACK © UND.

“ON FCB, 7. SOG, Agpcilent aos cheaged convh C2)
Couns of I dient cid - moleslabion end GQ) covrt
OF n> Seq eee child = molesledien ana ‘buns A plore Lon

Volotec, ( Pl> 20K ~ \AIb( A)

 

atte. witak oy tle OF chs.

On FEB, 13,2020 AED Elian (ans pout ks Covel and

Yeld boy hus laoyer theb Whe Sshote 43 ceil 4 \6 dismiss

Counts C1) I Acaeed Chuid- molestation amd Coon(3)

 

ane Asa ret child= wo lestalion, pysur) to Rule U%CN
only W Lng ROP EN lant ONG ols Quilty te “whe ~

remannns counkC2) | degree Chick mo calkaluan

BP peor pace 4 and 4he siwles oF Fea ees nok less
than SY ERS RO MOLE yen Qo YoRCS Ano ANG Yodeg
(© cl Gea cle OY, probation,

Laer. Weed cley pppelicas’ ent yee Ke Mne xdae , and asked

 

Ane ppt (Ws wk does Wnt aSuce es dh \he pica ~ PSREGMENT
Made oy THE Slole, Ap pellonl pagal pel the joke
txcepted the pee, combs 143 GME Agmissyl Ard
cn dedge sloted that he could GIVE The Wp pellenl Go y&exs
ur he comme he Judge didnt genonce Ane apple leet
Ahed clny nut Atcdlenec) A ? 2E- Se Nang Report Sone
cath the poeyl ( 2) Wess,

CL)

 

 

 

 
Case

1:21-cv-00125-JJM-PAS Document1 Filed 03/16/21 Page 3 of 6 PagelD #: 3

On August 18, BORD, PWG Apps \leoul (2CAS Yyucost Vs SReIAENCE

Spector Couch (or Senbanaing, KE Stole ROSE CULO Mechel
OS by bemains op The dismss ed Counts A ss VV \WeY

Woede Aclived Craeqw, She Caplan dolly cons \ts Ye |

the Judge wn dela, Add vionall She. Judge eMowed “hg,
\ Lo ve

<syohe do rend ye apon Couch She VYichiwms leer canicl Acs |

 

 

 

Wased only on M6 drsmusied Cont's \ +S, pppe baw: cid, vst
\noos Aha Op portunidy Veo View Anis Sether ORLOR No vs

\ntwoduetion \r\ CouUe OL Ye c. ha\len a & ys comen’s Once
| it woos pvesen|ad pr couch, “Ths VP SL Fok ng ap pellaus

S ae

cid nod obyooh to these Wy > Gdn 185 Vs. “Frchoes-

“TRE Judge beast UP a dismissed Choingg Crom Jolly sbol Ing

“ybley Moos ste thal Yo haus Vou Aismiss chavs Vhek OF byeleve
Vhet Yor nad Some rang Yo cha core VA «

Judge shale “ Mis As the Pisk tune We seen seme Kind 6F

LREmoerse Lom Le AG Jodge fookk inte accor Use dng

stole had said about the dtsmus sd Cows J &3 net
Loe RE UNEVEN and ismsssd.

of eretlak Yul ew lewet, AS YO\yons Fern ley ends

Spspinded Al yenes prabaien Lo \eAEs esol pp & BKA?s
conyends LdaS EXCESSIVE

 

Qo)

 
Case

1:21-cv-00125-JJM-PAS Document 1 Filed 03/16/21 Page 4 of 6 PagelD #: 4

S DD PAPA VA A o\ SMA aNaw

‘Appellant comends Ynead consrdeLakon oS AVSMADS ES
C args Quems Saronans RE soled Va Ming dew inl oF
We AD pela’ § OVE WOCESS 4 slnlc Vy Shana wan , GOOUW
oF wppais Sun, AVL DOW, SEU, Nb 2 223,

Senay V, Sb, 754, 30 Ad 1200, FOO, CEla 46 Iycn 2601,)

 

<tote V, Black, AY, NW 2d ob BIT__Slite V. Gonwales Se
Nw ad Sis, sit Clow 144e)_ Shela Vi Srl, $2 Nod Zh
AL 765; Shote Vi Malece . B63 NA 2d 933, 5 3h

App ela comands Wel Funclamennt Ge OC OCCOCREA

-voohen ae Loyal Court carrdass const viiare My YMcetlSS ible
— Fachots Gove VW P0S3\h \ Le seulance, Nas vn? Vi BLOAT

AS So. 3d VA pY-ag CP Der aoe) dJadksen V Stole

 

39, 30 3d 427C Fle FP Bea Zord)

Noose \\auk ara G8 Vek c\ocs ne, Une Urclsour \ phe. Woh
WC \uded oN\eaa\ ons OS UN pmeVEen XM€ense's do be
Wrteaduced Sor conaceason as eoubwwe HS), ard Sse the
oodge Ves brng Up P chemussed Chonac Svom 2014 also
You “he pis Sor dace, PS pou bo mnclucke a clism 356A
orto CY Chote Veer 987 +o be. in Roduced fon ne

 

SNe COrsid euaon , AEN\ES: pppellnnts ceeain ons\dohenas
Rah Such as Ming peesum lion oF INNOCENCE And We
Right OF Conigendabion, Catolan Vi Will, S'S3, NW Ad KFA,
<y¥7 (Sows, 19%) SNale Vo VAN EME

 

 

C3)

 

 
Case

1:21-cv-00125-JJM-PAS Document 1 Filed 03/16/21 Page 5 of 6 PagelD #: 5

 

 

 

ow Decenmel 1. 2020 Appelian\ SE As} YN Hope\

 

TOR. REducdion oF saobenceg “Ww PRaNdance WW EC JOU

 

 

COME Vol conc AEPEens: ach nak CPECENE B®

 

COM Cucmayyan Co¥ ALES Xn SRAM SAKE GOOOSG CAG RK,

 

On Yrnoene( ]. a02\ Hoepells wl ger p second copy oV.

 

 

the Appel oy he comp, AP Wonk VECEVa\, 9 RESpod SG
feo Ens Vees\ Cony lod been yEcewwea bu Ave Coos

 

 

“ah ped nee Moe Cencks AYN VW -bEPMEC | Oey Do

 

Ngee rei Yes wade several Avery.es Se con\nc\ Awe,

 

Conch Via Dene calls Ae corQsem Mu& Coowes PECs eh

 

of Ae. Sécend apper\, camo Bocce ss,

 

 

 

AS of Ae werbhye af As dcconne oh, Sepel) ants \nas ack

 

recewed cand wwmaron Caom re, Woke, cour: thea. ele

 

 

Gor. > venga 4 ous \DOCEN seh, Appell \\auk C ANEDAS Hynes Whe,

 

 

ACMONS ON Aye? sWwhe come CEMainmns Yo Vheta RQssal to.

 

 

cornu ACCE Croce, nod CMS lata anv Appel

 

 

 

 

oper \Sa ORa\wbion or pppUinnts ss Amendmerk Beals |

 

Le access Wwe Cooks ang No receive “hos Pescess.

 

Aggstl lack \S Cay cennes\ Hane shale cover has nol Omoce: ased.

 

Aopelinch’s pebion spore pfvislely,y rod i} opel (ch es nel

 

 

Je Ken Qow\nue acon. Jo. Sh Sorte Wrest \be noperl ( has lose

 

| Viled coth We “Federal Courl iw 4 damely, Men Wee.

 

 

Phe yee \ Roget (awh \as Qo coomedgeh Maas REQ ver on. aw.

 

 

 

8 pose Hasotung Xe Was Wono rave Fedgerl Cour
C4)

 

 

 
Case

1:21-cv-00125-JJM-PAS Document 1 Filed 03/16/21 Page 6 of 6 PagelD #: 6

@ onc lugs lov"

| | | .
Appeliinut contends “ral he ve esis Suade's Conn ews
WRIDIE \o Senwniciny Seana indices “Wowk Whe demasect
Weeees Use 8 Welw in The cours delermwaen v0
|WApose She man mum wlaoallS senka nC

“nppettnt cvdonts Shel the-heiid ccuel werd nel dave ampesed

The sang stwtince absenk considermton of She Yore—
Mewhoned jupedmrss ible “Fac hoes .

Mppullan combends ~Yhab- pppel yaidh’s aoysy Tailed te

povide peer ‘earl K&DKG Sermon CEN She Tr eel

to ov yet se he Yous = men\oned Fondenends\ Be co®,
THERE Yo & Nppellsl espe chQu\\y Kequesk ye “his

Vnokable couclk Peyegse. ~we SoOlancn€ AN remand
FoR. AE - SEW § elas Be deren WAG Ss

OT. ee G C_ —_—

ues A oInSaw

 

4b 63756
ACR MedIomM GNE

VI Aech %, 202!

 

 

 

 
